10/03/2022


            IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                            Case Number: DA 21-0638


                                       DA 21-0638
                                    _________________

 WJG, LLC, a Montana Limited
 Liability Company,

              Plaintiff and Appellee,

       v.                                                              ORDER

 BOBBI HURLEY & JOHN AND
 JANE DOES, 1-10,

              Defendant and Appellant.
                                _________________

       On August 23, 2022, Appellant Bobbi Hurley was granted a sixth extension of time
to file and serve her opening brief on or before September 23, 2022. During the pendency
of that extension of time, on September 9, 2022, Appellee WJG, LLC, via counsel, moved
to dismiss this appeal. Hurley did not file her opening brief and it is now overdue.
       IT IS THEREFORE ORDERED that Appellant shall prepare, file and serve the
opening brief on appeal no later than October 24, 2022. No further extensions will be
granted. Failure to file the brief within that time will result in dismissal of this appeal with
prejudice and without further notice.
       The Clerk is directed to provide a copy of this Order to all counsel of record.




                                                                                 Electronically signed by:
                                                                                       Mike McGrath
                                                                          Chief Justice, Montana Supreme Court
                                                                                      October 3 2022